Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
 
Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 7/1/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 21, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of delivering an expandable device to a paranasal sinus region, wherein the expandable device is configured to expand from a first compressed configuration to a second expanded configuration for conformation against sinus tissue, wherein the expandable device comprises at least two filaments of a biodegradable polymer, wherein the filaments are formed into a repeating diamond-shaped pattern extending about a circumference of the expandable device with each diamond of the repeating diamond- shaped pattern extending from a first end of the expandable device to a second end of the expandable device, and wherein the expandable device is configured to release a drug, as recited in claim 21, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2005/0240147 to Makower et al. which discloses  a method of treating one or more sinus conditions in a patient (paragraph 186), the method comprising: delivering an expandable device (stent 166) to a paranasal sinus region (paragraph 186), wherein the expandable device (stent 166) is configured to expand from a first compressed configuration (such as shown in Fig. 5G’) to a second expanded configuration for conformation against sinus tissue (as shown in Figs. 5G’ and 5G"), but Makower et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783